DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 12/15/2021 for application number 17/025,308. 
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The Examiner notes that the unclaimed subject matter shown in 7A-7B, in which the first touched area expands in both width and height, whereas the second area expands in width (in the direction of the expansion of the screen), but decreases in height (perpendicular to the expansion), is not taught by the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, 10-11, 14-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (Pub. No. 2016/0349971) in view of Eim et al. (Pub. No. 2017/0011714).

In reference to claim 1, Chi teaches an electronic device comprising: a flexible display (rollable display device, para. 0043, figs. 1A and 3A); at least one sensor (touch sensor, para. 0052); a processor (fig. 1A, para. 0031); and a memory operatively coupled to the flexible display (fig. 1A, para. 0031), the at least one sensor, and the processor, wherein the memory is configured to store instructions that, when executed, cause the processor to control the electronic device to: display a plurality of contents in a visible area among display areas of the flexible display, wherein the plurality of contents comprises a first content and at least one second content (see fig. 8(a), with first area 933 and second area 931, both having a plurality of contents, para. 0188-91); based at least on the visible area of the flexible display being increased, identify whether an input is received corresponding to the first content of the plurality of contents using the at least one sensor (determination made if more viewing option is selected while expanding the screen, the more viewing option corresponding to first content in based on at least the size of the increased visible area, increase at least one of a height or a width of the first area and maintain at least one of at least one height or at least one width of the at least one second area in response to identifying the input during the change in the visible area of the flexible display (based on the increase in visible screen area y1, the height of first area 933 is expanded, and while the width and height of second area 931 is maintained, see fig. 8(b) and (c), para. 0189-94).
However, Chi does not teach based at least on at least a size of the increased visible area, increase at least one of height or width of a first area displaying the first content and at least one second area displaying the at least one second content displayed in the increased visible area of the flexible display in response to absence of the input during the increase in the visible area of the flexible display (Chi does not specify what happens if no input is received).
Eim teaches based at least on at least a size of the increased visible area, increase at least one of height or width of a first area displaying the first content and at least one second area displaying the at least one second content displayed in the increased visible area of the flexible display in response to absence of the input during the increase in the visible area of the flexible display (when user expands screen in fig. 14A, both the first and second display areas 710 and 720 are automatically increased in size based on expanded area w3 as shown in fig. 14C, para. 0250-55).
It would have been obvious to one of ordinary skill in art, having the teachings of Chi and Eim before the earliest effective filing date, to modify the display expansion as disclosed by Chi to include the absence of input expansion as taught by Eim.
One of ordinary skill in the art would have been motivated to modify the display expansion of Chi to include the absence of input expansion of Eim because it would provide a user a flexible display layout without having to make a touch input (Eim, para. 0004, 0254).
In reference to claim 4, Eim teaches the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to increase the at least one of the height or the width of the first content such that at least one of the height or the width of the first area corresponds to at least one of height or a width of the increased visible area of the flexible display (width of content stretched to fit in correspondence with increased width of visible area, fig. 14A and 14C, para. 0250-55).
In reference to claim 5, Chi teaches the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to change a layout regarding the first content by positioning the first content at a designated location in the changed increased visible area in response to identifying the input during the change increase in the visible area of the flexible display (layout of first content 933 can be changed by moving the content to a particular location – 8(b) to 8(c) shows 935 moving to increase spacing as the display size is increased).
In reference to claim 10, Chi discloses the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to: in response to identifying the input during the increase in the visible area of the flexible display, increase at least one of the height of the width of the first content in the increased visible area of the flexible display and change a layout regarding of the plurality of contents in the increased visible area of the flexible display (after increasing size of display, size of content increases to show more content, and layout of first content 933 can is changed by moving the content to a particular location – 8(b) to 8(c) shows 935 moving to increase spacing as the display size is increased).

In reference to claim 11, Chi teaches a method (para. 0003) for operating an electronic device, the method comprising: displaying a plurality of contents in a visible area among display areas of the flexible display, wherein the plurality of contents comprises a first content and at least one second content (see fig. 8(a), with first area 933 and second area 931, both having a plurality of contents, para. 0188-91); based at least on the visible area of the flexible display being increased, identify whether an input is received corresponding to the first content of the plurality of contents using the at least one sensor (determination made if more viewing option is selected while expanding the screen, the more viewing option corresponding to first content in area 933, para. 0188-92) based on at least the size of the increased visible area, increase at least one of a height or a width of the first area and maintain at least one of at least one height or at least one width of the at least one second area in response to identifying the input during the change in the visible area of the flexible display (based on the increase in visible screen area y1, the height of first area 933 is expanded, and while the width and height of second area 931 is maintained, see fig. 8(b) and (c), para. 0189-94).
However, Chi does not teach based at least on at least a size of the increased visible area, increase at least one of height or width of a first area displaying the first content and at least one second area displaying the at least one second content displayed in the increased visible area of the flexible display in response to absence of the input during the increase in the visible area of the flexible display (Chi does not specify what happens if no input is received).
Eim teaches based at least on at least a size of the increased visible area, increase at least one of height or width of a first area displaying the first content and at least one second area displaying the at least one second content displayed in the increased visible area of the flexible display in response to absence of the input during the increase in the visible area of the flexible display (when user expands screen in fig. 14A, both the first and second display areas 710 and 720 are automatically increased in size based on expanded area w3 as shown in fig. 14C, para. 0250-55).
It would have been obvious to one of ordinary skill in art, having the teachings of Chi and Eim before the earliest effective filing date, to modify the display expansion as disclosed by Chi to include the absence of input expansion as taught by Eim.
One of ordinary skill in the art would have been motivated to modify the display expansion of Chi to include the absence of input expansion of Eim because it would provide a user a flexible display layout without having to make a touch input (Eim, para. 0004, 0254).
In reference to claim 14, Eim teaches the method of claim 11, wherein the at least one of the height or the width of the first area is increased such that at least one of the height or the width of the first area corresponds to at least one of a height or a width of the increased visible area of the flexible display in the first direction (width of content stretched to fit in correspondence with increased width of visible area, fig. 14A and 14C, para. 0250-55).
In reference to claim 15, Chi teaches the method of claim 11, wherein the first content is positioned at a designated location in the changed increased visible area in response to identifying the input during the increase in the visible area of the flexible display (layout of first content 933 can be changed by moving the content to a particular location – 8(b) to 8(c) shows 935 moving to increase spacing as the display size is increased).
In reference to claim 20, Chi discloses the method of claim 11, further comprising, in response to identifying the input during the increase in the visible area of the flexible display, increase the at least one of the height or the width  of the first content in the increased visible area of the flexible display and changing a layout of the plurality of contents in the increased visible area of the flexible display (after increasing size of display, size of content increases to show more content, and layout of first content 933 can is changed by moving the content to a particular location – 8(b) to 8(c) shows 935 moving to increase spacing as the display size is increased).

Claims 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (Pub. No. 2016/0349971) in view of Eim et al. (Pub. No. 2017/0011714) as applied to claims 1 and 11 above, and in further view of Woo et al. (Pub. No. 2016/0306534).

In reference to claim 2, Chi and Eim do not teach the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to increase the at least one of the height or the width of the first area based on a rate of increase in the visible area.
Woo teaches the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to increase the at least one of the height or the width of the first area based on a rate of increase in the visible area (size of content changed as visible screen area changes, para. 0178-85; para. 0145-46).
It would have been obvious to one of ordinary skill in art, having the teachings of Chi, Eim, and Woo before the earliest effective filing date, to modify the layout change as disclosed by Kang to include size based on a rate of change as taught by Woo.
One of ordinary skill in the art would have been motivated to modify the layout change of Chi to include size based on a rate of change of Woo because it would help adapt the interface to the changed visible area in real time (Woo, para. 0185).
In reference to claim 3, Woo further teaches the electronic device of claim 2, wherein a first ratio between the height of the first area and the width of the first area, after the visible area is increased, corresponds to a second ratio between a previous height of the first area and previous width of the first area, before the visible area is increased (aspect ratio of content can be preserved, see figs. 13A-B, para. 0145-46).

In reference to claim 12, Chi and Eim do not explicitly teach the method of claim 11, wherein the increasing the at least one of the height or the width of the first area is based on a rate of increase in the visible area.
the method of claim 11, wherein the increasing the at least one of the height or the width of the first area is based on a rate of increase in the visible area (size of content changed as visible screen area changes, para. 0178-85; para. 0145-46).
It would have been obvious to one of ordinary skill in art, having the teachings of Chi, Eim, and Woo before the earliest effective filing date, to modify the layout change as disclosed by Chi to include size based on a rate of change as taught by Woo.
One of ordinary skill in the art would have been motivated to modify the layout change of Chi and Woo to include size based on a rate of change of Woo because it would help adapt the interface to the changed visible area in real time (Woo, para. 0185).
In reference to claim 13, Woo further teaches the wherein a first ratio between the height of the first area and the width of the first area, after the visible area is increased, corresponds to a second ratio between a previous height of the first area and previous width of the first area, before the visible area is increased (aspect ratio of content can be preserved, see figs. 13A-B, para. 0145-46).

Claims 6-7, 9, 16-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (Pub. No. 2015/0227271) as applied to claims 1 and 11 above, and in further view of Kang et al. (Pub. No. 2013/0127918) (or “Kang II”).

In reference to claim 6, Chi and Eim does not explicitly teach the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to change a type of the first content in response to identifying the input during the increase in the visible area of the flexible display.
Kang II teaches teach the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to change a type of the first content in response to identifying the input during the increase in the visible area of the flexible display (type of content and layout change when visible area is above a threshold, para. 0062-63, figs. 7-8). 
It would have been obvious to one of ordinary skill in art, having the teachings of Chi, Eim, and Kang II before the earliest effective filing date, to modify the layout as disclosed by Kang to include the threshold as taught by Kang II.
One of ordinary skill in the art would have been motivated to modify the layout of Chi to include the threshold of Kang II because it helps more effectively utilize the size of the exposed screen area (Kang II, para. 0008).
In reference to claim 7, Chi and Eim do not explicitly teach the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to control the electronic device to: display the first content using a first user interface based on a length of the changed visible area of the flexible display in a second direction being equal to or less than a designated length; and display the first content using a second user interface having a type distinguished from the first user interface based on the length of the changed visible area of the flexible display in the second direction being greater than the designated length.
Kang II teaches the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to control the electronic device to in response to identifying the input during the increase in the visible area of the flexible display: display the first content using a first user interface based on a width of the increased visible area of the flexible display being equal to or less than a designated length; and display the first content using a second user interface having a type distinguished from the first user interface based on the width of the increased visible area of the flexible display in the second direction being greater than the designated length (first layout used when visible display length is below a threshold, and a second layout is used when length is above the 
It would have been obvious to one of ordinary skill in art, having the teachings of Chi, Eim, and Kang II before the earliest effective filing date, to modify the layout as disclosed by Kang to include the threshold as taught by Kang II.
One of ordinary skill in the art would have been motivated to modify the layout of Chi to include the threshold of Kang II because it helps more effectively utilize the size of the exposed screen area (Kang II, para. 0008).
In reference to claim 9, Chi and Eim do not explicitly teach the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to control the electronic device to: display the at least one content in a scrollable manner in the visible area before the visible area is changed; and in response to identifying the input, display the first content, the at least one of the height or the width of which is increased, at a first location in the increased visible area of the flexible display, and display the at least one second content other than the first content, of the plurality of contents, in a remaining area of the increased visible area of the flexible display in a scrollable manner.
Kang II teaches the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to control the electronic device to: display the at least one content in a scrollable manner in the visible area before the visible area is changed; and in response to identifying the input, display the first content, the at least one of the height or the width of which is increased, at a first location in the increased visible area of the flexible display, and display the at least one second content other than the first content, of the plurality of contents, in a remaining area of the increased visible area of the flexible display in a scrollable manner (after layout is adjusted, second content can be displayed, and all content be scrollable, para. 0040, 60, 73-78).

One of ordinary skill in the art would have been motivated to modify the layout of Chi to include the scrolling of Kang II because it helps more effectively utilize the size of the exposed screen area (Kang II, para. 0008).

In reference to claim 16, Chi and Eim does not explicitly teach the method of claim 11, wherein a type of the first content is changed in response to identifying the input during the increase in the visible area of the flexible display.
Kang II teaches teach the method of claim 11, wherein a type of the first content is changed in response to identifying the input during the increase in the visible area of the flexible display (type of content and layout change when visible area is above a threshold, para. 0062-63, figs. 7-8). 
It would have been obvious to one of ordinary skill in art, having the teachings of Chi, Eim, and Kang II before the earliest effective filing date, to modify the layout as disclosed by Kang to include the threshold as taught by Kang II.
One of ordinary skill in the art would have been motivated to modify the layout of Chi to include the threshold of Kang II because it helps more effectively utilize the size of the exposed screen area (Kang II, para. 0008).
In reference to claim 17, Chi and Eim does not explicitly teach the method of claim 16, wherein the changing the type of the first content comprises: displaying the first content based on a length of the changed visible area of the flexible display in a second direction being equal to or less than a designated length; and displaying the first content, the type of which is changed, based on the length of the changed visible area of the flexible display being greater than the designated length.
the method of claim 16, wherein the changing the type of the first content comprises: displaying the first content based on a width of the increased visible area of the flexible display being equal to or less than a designated width; and displaying the first content, the type of which is changed, based on the width of the increased visible area of the flexible display being greater than the designated length (first layout used when visible display length is below a threshold, and a second layout is used when length is above the threshold, para. 0062-63, figs. 7-8; it would be obvious this would be applicable to changes in width as shown taught by Eim).
It would have been obvious to one of ordinary skill in art, having the teachings of Chi, Eim, and Kang II before the earliest effective filing date, to modify the layout as disclosed by Kang to include the threshold as taught by Kang II.
One of ordinary skill in the art would have been motivated to modify the layout of Chi to include the threshold of Kang II because it helps more effectively utilize the size of the exposed screen area (Kang II, para. 0008).
In reference to claim 19, Chi and Eim do not explicitly teach the method of claim 11, wherein increasing the size regarding the first content comprises: in response to identifying the input, displaying the first content, the at least one of the height or the width of which is increased, at a first location in the increased visible area of the flexible display, and displaying the at least one a second content other than the first content, of the plurality of contents, in a remaining area of the increased visible area of the flexible display in a scrollable manner.
Kang teaches the the method of claim 11, wherein increasing the size regarding the first content comprises: in response to identifying the input, displaying the first content, the at least one of the height or the width of which is increased, at a first location in the increased visible area of the flexible display, and displaying the at least one a second content other than the first content, of the plurality of contents, in a remaining area of the increased visible area of the flexible display in a scrollable manner (after layout is adjusted, second content can be displayed, and all content be scrollable, para. 0040, 60, 73-78).
It would have been obvious to one of ordinary skill in art, having the teachings of Chi, Eim, and Kang II before the earliest effective filing date, to modify the layout as disclosed by Kang to include the scrolling as taught by Kang II.
One of ordinary skill in the art would have been motivated to modify the layout of Chi to include the scrolling of Kang II because it helps more effectively utilize the size of the exposed screen area (Kang II, para. 0008).

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al (Pub. No. 2015/0227271) as applied to claims 1 and 11 above, and in further view of Yi et al. (Pub. No. 2017/0160819).

In reference to claim 8, Chi and Eim do not explicitly teach the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to: authenticate a user of the electronic device based on identifying a different input; change a layout regarding the first content based on the user being authenticated; and display a designated screen in the increased visible area of the flexible display based on the user not being authenticated.
Yi teaches the electronic device of claim 1, wherein the instructions are configured to cause, when executed, the processor to: authenticate a user of the electronic device based on identifying a different input (user can authenticate with fingerprint, para. 0209); change a layout regarding the first content based on the user being authenticated; and display a designated screen in the increased visible area of the flexible display based on the user not being authenticated (if user is authenticated, a 
It would have been obvious to one of ordinary skill in art, having the teachings of Chi, Eim, and Yi before the earliest effective filing date, to modify the layout as disclosed by Chi to include the authentication as taught by Yi.
One of ordinary skill in the art would have been motivated to modify the layout of Chi to include the authentication of Yi because it would allow users increase security by locking their devices or authenticating payments (Yi, para. 0165).

In reference to claim 18, Chi and Eim does not explicitly teach the method of claim 11, further comprising: authenticating a user of the electronic device, based on identifying a different input; changing a layout regarding the first content based on the user being authenticated; and displaying a designated screen in the increased visible area of the flexible display based on the user not being authenticated.
Yi teaches the method of claim 11, further comprising: authenticating a user of the electronic device, based on identifying a different input (user can authenticate with fingerprint, para. 0209); changing a layout regarding the first content based on the user being authenticated; and displaying a designated screen in the increased visible area of the flexible display based on the user not being authenticated (if user is authenticated, a different screen on the new visible area of the flexible display is displayed, otherwise, authentication screen is displayed, para. 0209, 0274-75, 0296-0305). 
It would have been obvious to one of ordinary skill in art, having the teachings of Chi, Eim, and Yi before the earliest effective filing date, to modify the layout as disclosed by Chi to include the authentication as taught by Yi.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new references Chi and Eim above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/               Examiner, Art Unit 2174